Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 1 of 32 PageID: 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 DAVIDA SCHUMAN, Ph.D.                        :

                Plaintiff                     :

        v.                                    :     Civil Action No.:

 KEAN UNIVERSITY;                             :
 DAWOOD FARAHI, Ph.D.,
 in his official and individual capacities;   :
 JEFFREY TONEY, Ph.D.,
 in his official and individual capacities;   :
 KENNETH GREEN, Esq.,
 in his officialand individual capacities;    :
 COREY VIGDOR,
 in his official and individual capacities;   :
 BRIDIE CHAPMAN, Ph.D.
 in her official and individual capacities,   :

                Defendants                    :



                            COMPLAINT AND JURY DEMAND

        NOW COMES Davida Schuman, Ph.D., a tenured professor at Kean University, a

 public University of the State of New Jersey, pursuant to the First and Fourteenth

 Amendments of the United States Constitution, and 42 U.S.C. § 1983, seeking

 declaratory and injunctive relief, and compensatory and punitive damages against the

 named Defendants, and states:

                                      INTRODUCTION

        This lawsuit involves the violation of the constitutional rights of Dr. Davida

 Schuman, a tenured professor at Kean University, a public university of the State of New

 Jersey. In 2018, Plaintiff was charged with violating the New Jersey Policy Prohibiting
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 2 of 32 PageID: 2



 Discrimination in The Workplace (the “Policy”), N.J.A.C. 4A:7-3.1, et seq. The Policy is

 facially unconstitutional because it is not content or viewpoint neutral and is defectively

 vague and overbroad. Kean University sustained the charges of discrimination without an

 evidentiary hearing, following which it imposed disciplinary actions against Plaintiff,

 which included withdrawing her from the classes she was scheduled to teach during the

 Spring, 2019 term; giving her a non-teaching assignment instead, which entailed

 performing daily research projects in the university library; requiring that she undergo

 diversity training; and placing a letter of reprimand in her personnel file. These actions

 are currently on appeal before the Superior Court of New Jersey, Appellate Division.

        In September, 2019, the University informed Plaintiff that, despite the fact she

 had already completed the prior disciplinary actions, and without any additional claims of

 improper conduct, it was giving her a second non-teaching assignment based on her

 purported prior violation of the Policy, and based on purportedly confidential information

 which the University had obtained by virtue of Plaintiff’s participation in the diversity

 training. Defendant Kenneth Green, Esq. the University’s Chief Labor Counsel, has

 refused to divulge this “confidential information” to Plaintiff despite numerous requests

 that he provide Plaintiff with a copy of the document which was generated as part of the

 diversity training but which has not been placed in her personnel file. Under this second

 non-teaching assignment. Plaintiff is being required to take a class for which she is being

 graded. Since this second non-teaching assignment has been imposed after the appeal was

 filed, it is not included in the appeal pending before the New Jersey Superior Court,

 Appellate Division. Because the Policy under which these punitive actions have been

 taken is unconstitutional, giving Plaintiff additional disciplinary action for allegedly




                                             2
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 3 of 32 PageID: 3



 violating the unconstitutional Policy, and using information which was obtained by virtue

 of the diversity training which was itself unconstitutionally assigned to Plaintiff, and

 without any hearing and based on purported confidential information which the

 University will not provide to Plaintiff, the University has violated, and continues to

 violate, Plaintiff’s rights under the 1st Amendment, her procedural due process rights

 under the 14th Amendment, her liberty interest under the 14th Amendment, and

 substantive due process rights under the 14th Amendment.

                            JURISDICTION AND VENUE

         1.    This action arises under the First and Fourteenth Amendments of the

 United States Constitution and is brought pursuant to 42 U.S.C. §§ 1983 and 1988.

         2.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

 1343.

         3.    Venue is proper in the District of New Jersey under 28 U.S.C. § 1391

 because the events giving rise to the claims detailed herein occurred in and within the

 District of New Jersey.

                                        PARTIES

         4.    Plaintiff Davida Schuman, Ph.D. is a tenured professor at Kean University

 where she has been teaching since 1967. She obtained tenure in 1970 and has been a

 Professor of Literacy in the Department of Special Education and Literacy. Plaintiff

 resides in Brooklyn, New York.

         5.    Defendant Kean University (“Kean” or “University”) is a public university

 of the State of New Jersey, with its main campus located in Union, New Jersey.

         6.    Defendant Dawood Farahi, Ph.D. is the President of Kean.




                                            3
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 4 of 32 PageID: 4



        7.      Defendant Jeffrey Toney, Ph.D. is the Provost and Vice President for

 Faculty and Research at Kean.

        8.      Defendant Kenneth Green, Esq. is the Chief Labor Counsel for Kean.

        9.      Defendant Corey Vigdor is the Acting Associate Dean at The School of

 Online Learning.

        10.     Defendant Bridie Chapman, Ph.D. is the Executive Director of the School

 of General Studies at Kean.

                               FACTUAL ALLEGATIONS

        11.     On February 1, 2018, Plaintiff Davida Schuman, who is Jewish, sent an

 email to a Jewish colleague at Kean, Dr. Diane Tracey, with whom Plaintiff had had a

 rather fractious relationship. In the email, Plaintiff made some critical remarks regarding

 what she regarded as Dr. Tracey’s lack of commitment to Judaism and Jewish culture.

        12.     On May 24, 2018, Dr. Charlie Williams, Director of Affirmative Action

 Programs at Kean, sent a letter to Plaintiff in which he indicated that Dr. Tracey had filed

 a Complaint against Plaintiff alleging that she had violated the New Jersey Policy

 Prohibiting Discrimination In The Workplace (“Policy”) by engaging in religious

 discrimination by virtue of the statements in her Feb. 1 email. Dr. Williams also indicated

 that students in one of Plaintiff’s Fall, 2017 classes claimed she had made “offensive

 racial/ethnic references.”

        13.     Enclosed with the letter were documents titled “New Jersey State Policy

 Prohibiting Discrimination in The Workplace,” Exhibit 1, and “New Jersey State Model

 Procedures for Internal Complaints Alleging Discrimination in The Workplace”

 (“Procedures”). Exhibit 2.




                                              4
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 5 of 32 PageID: 5



        14.     Schuman and Tracey were hierarchical co-equals. It is undisputed that

 Plaintiff at no point took any adverse employment action against Dr. Tracey and that,

 moreover, she had absolutely no ability or authority to do so.

        15.     Plaintiff retained an attorney to represent her regarding this matter. On

 August 1, 2018, Williams sent an email to Plaintiff, copied to her attorney, indicating he

 was providing additional information regarding his investigation of Tracey’s Complaint.

 Williams indicated some students in Plaintiff’s Fall, EDUC 3400 05 class alleged she had

 made “insensitive racial and ethnic remarks during the class and in some instances, these

 remarks were directed at specific students.” According to Williams the students alleged

 Plaintiff had commented about a student’s accent, had made comments about people of

 Cuban descent, and had made “insensitive comments about African American/Blacks” by

 referring to them as ‘Negroes.’”

        16.     As part of an investigation of the charges, Williams interviewed Plaintiff,

 at which time Plaintiff provided Williams with a statement presenting her position

 regarding the charges. While she acknowledged that she had sent the email in question to

 Tracey, she indicated that it was intended as a private conversation as a “commentary that

 related to our shared religious background and the very strong feelings I have because of

 my experiences as a victim of prejudice and discrimination.” She denied the students’

 claims that she had spoken disrespectfully of African-Americans or had made

 disrespectful comments about a student’s accent or about individuals of Cuban descent.

        17.     On August 27, Audrey Kelly, Chief of Staff of the Office of University

 President Dawood Farahi, sent a letter to Plaintiff stating that it was a “final

 determination” and that it had been determined that Plaintiff had violated the Policy by




                                              5
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 6 of 32 PageID: 6



 making demeaning and derogatory remarks in her email to Tracey and by comments to a

 student related to her name, accent, and manner of speaking English. The “final

 determination” also indicated that her alleged “comments about Cubans and African

 Americans” did not constitute a violation of the State Policy.” The “final determination”

 did not state that any disciplinary action was going to be imposed on Plaintiff for the

 finding that she had violated the Policy. The letter indicated that if she wished to appeal

 the decision, she had to submit a written appeal to the New Jersey Civil Service

 Commission within twenty (20) days.

        18.     Plaintiff’s attorney timely filed an appeal with the Commission on

 September 13, stating that Plaintiff contested the determination she had violated the

 Policy and requested that the decision be reversed.

        19.     On October 1, 2018, Mr. Christopher Myers, Director of the Civil Service

 Commission, sent a letter to Plaintiff’s attorney stating that the appeal was being

 dismissed because the Commission did not have jurisdiction over appeals by university

 professors contesting a ruling that they had violated the Policy.

        20.     In accordance with N.J.A.C. 4A:2-1.6, on November 1, Plaintiff’s attorney

 filed a Motion for Reconsideration within forty-five days of the Director’s October 1

 decision denying jurisdiction. He noted in the motion that N.J.A.C. 4A:7-3.2(m), cited in

 Myers’ letter, applies to the appellate rights of a complainant who has filed a

 discrimination charge under the Policy and restricts such appeal rights to employees “in

 the career, unclassified, or senior executive service.” By contrast, N.J.A.C. 4A:7-3.2(n),

 provides, “where a violation has been substantiated and no disciplinary action

 recommended, the party against whom the complaint was filed may appeal the




                                              6
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 7 of 32 PageID: 7



 determination to the Civil Service Commission at the address indicated in (m) above

 within 20 days of receipt of the final letter of determination by the state agency head or

 designee.” Unlike Subsection (m), Subsection (n) was not restricted to employees in the

 career, unclassified, or senior executive service, but applied to any New Jersey employee

 charged with a violation of the Policy, where the charge was substantiated but no

 disciplinary action was recommended, which was the case with regard to the August 27,

 2018 “final determination” issued by the University. The attorney accordingly requested

 that Plaintiff’s appeal to the Civil Service Commission be reinstated.

        21.     On January 2, 2019, Myers sent a letter to Plaintiff’s attorney rejecting the

 Motion for Reconsideration, reiterating the Commission’s position that professors

 charged with a violation of the Policy are precluded from filing an appeal with the

 Commission because they are not subject to Title 11A.

        22.     Thereafter, on January 14, 2019, Defendant Toney sent a letter to Plaintiff,

 stating “[p]lease be advised that pursuant to Article XII of the State of New Jersey and

 Council of New Jersey State College Locals, AFT, AFL-CIO collective negotiation

 agreement, you are being assigned to a non-teaching assignment effective January 22,

 2019 for the Spring 2019 Semester. You are directed to report to Dr. Anthony Pittman,

 Acting Dean, College of Education, in Hennings Hall Room 445 on Tuesday, January 22,

 2019 to receive your non-teaching assignment.” This letter was sent imposing the non-

 teaching assignment notwithstanding that the “final determination” sent to Plaintiff on

 August 27 did not suggest or imply that any disciplinary action was being or would be

 imposed on her for purported violations of the Policy.

        23.     The following day, January 15, 2019, Jennifer Peters, Director of the




                                              7
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 8 of 32 PageID: 8



 Office of Human Resources, sent Plaintiff a letter stating the Office of Affirmative

 Action Programs had concluded its investigation of complaints filed against her and the

 matter had been referred to her office for appropriate action. After first reiterating that it

 had been determined that Plaintiff had violated the Policy, Peters indicated, “A review of

 your conduct revealed that you made demeaning and/or derogatory religious-based

 comments as well as offensive racial and/or ethnic references” in violation of the Policy.

 The letter thus contradicted the “final determination” by holding that Plaintiff’s alleged

 remarks about African-Americans and Cubans violated the Policy; remarks which

 Plaintiff denied making and which the “final determination” indicated did not violate the

 Policy. The letter also added new charges that Plaintiff had violated the University’s

 policy relating to the implementation of the school’s student evaluation program, and had

 committed “conduct unbecoming” of a professor. The letter indicated that it was being

 placed in Plaintiff’s personnel file as a written reprimand and that she was required “to

 complete an Affirmative Action Programs training delivered by the American Conference

 on Diversity.” Peters’ letter thus imposed additional discipline, contrary to the “final

 determination” which did not suggest that any discipline was being considered for

 purported violations of the Policy.

        24.     As part of her non-teaching assignment, Plaintiff was given a schedule

 which outlined her daily assignments, beginning on Jan. 22, 2019, thru June 28, 2019.

 The schedule provided that Plaintiff was required to sign in every day at 9:00 a.m. and

 sign out at 5 PM. She was given a designated time for lunch from 12-1 p.m. Each day

 specified a research project that Plaintiff was required to perform, rather than teaching the

 four classes she was originally scheduled to be teaching during the Spring 2019 term.




                                               8
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 9 of 32 PageID: 9



 While Plaintiff was paid her full salary during the period of the non-teaching assignment,

 because she was not teaching any classes, the non-teaching assignment deprived her of

 the opportunity to apply for other teaching assignments which she regularly conducted

 during the summer and for which she would have earned additional income.

        25.     Plaintiff participated in the Affirmative Action diversity training required

 by Peters’ letter. The training was conducted by Mrs. Elizabeth Williams-Riley. Mrs.

 Riley does not have a degree in psychiatry or psychology. She is not a licensed or

 certified counselor. She has a BA degree in advertising and public relations from the

 University of Central Florida and promotes herself as, “[a] nationally recognized

 facilitator and trainer, [who] provides insight and guidance in higher education as well as

 with companies from throughout the public and private sectors to implement inclusive

 leadership, healthcare disparities, conflict management, cross-cultural communication,

 advocacy and social justice initiatives.” Mrs. Riley assured Plaintiff that everything they

 discussed would be kept strictly confidential. During the diversity training sessions, Mrs.

 Riley would present Plaintiff with various perspectives relating to issues of race, ethnicity

 and gender consciousness, ask Plaintiff’s opinion regarding the issue and then they would

 discuss her responses. On one occasion, Mrs. Riley gave Plaintiff an article to read the

 thesis of which was that all Caucasians are the beneficiaries of white privilege, an

 opinion with which Plaintiff took issue.

        26.     The legality and constitutionality of the above disciplinary actions are the

 subjects of the pending consolidated appeal before the New Jersey Superior Court,

 Appellate Division.

        27.     Regarding the manner in which non-teaching assignments would be made




                                              9
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 10 of 32 PageID: 10



   by the University, Article XII(B)(7) of the parties’ Collective Negotiated Agreement

   (“CNA”), provides that “[t]he [University] President, or his or her designee, prior to the

   commencement of each semester, and prior to the allocation of non-teaching assignments

   to various purposes and individual faculty members, will consult with the UNION as to

   such allocations and the contemplated manner of selecting individual faculty members

   who will receive them.” On August 14, 2019, Defendant Green sent Plaintiff’s union

   representative, Bennett Muraskin, an email, stating:

          Please be advised that a consultation with the Union regarding Plaintiff
          will involve the discussion of confidential affirmative action training she
          participated in and which she has the right to keep confidential. In that
          regard, I have drafted a very quick (hope there are no typos) Release for
          the limited purpose of allowing the University to divulge confidential
          information to the Union as part of the Article XII(B)(7) process.

          28.     Defendant Green included with the email the proposed Release which he

   required that Plaintiff sign before the University would comply with the requirement that

   it confer with the union regarding issuing non-teaching assignments in accordance with

   the CNA. Exhibit 3. The Release stated, in relevant part that

                  [p]rior to the possibility of an assignment of non-teaching
                  duties for the Fall 2019 semester to Schuman, Article
                  XII(B)(7) of the Master Agreement requires consultation
                  with the Union. In the instant matter, consultation will
                  require the discussion of the content of confidential
                  affirmative action training participated in by Schuman with
                  the Union.”

          The Release essentially provided that Plaintiff waiving the confidentiality of the

   information referred to and released the University from a potential liability by virtue of

   its disclosure of the information to the union.

          29.     Plaintiff did not know what the confidential information which Green was

   referring to was. After consulting with her attorney, Plaintiff refused to sign the Release.



                                                10
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 11 of 32 PageID: 11



           30.     On August 20, Green sent Muraskin an email, which stated: “Let me

   clarify Kean’s position. We will not speak, without a release, regarding any confidential

   issues related to Plaintiff with the Union. We are willing to consult with the Union and

   discuss any non-confidential matters.”

           31.     Muraskin met with Green, at which time Green conveyed the University’s

   position as follows: The University was going to give Plaintiff a non-teaching assignment

   for the upcoming Fall semester, based on the results of the diversity training the

   University administered, which indicated that she could not be expected to comply with

   the State’s anti-discrimination policy in her interactions with students. Green refused to

   provide Muraskin with the report that had apparently been prepared by Mrs. Riley, based

   on confidentiality issues.

           32.     On August 30 (misdated September 30), Toney emailed Plaintiff a letter,

   stating in relevant part:

           Please be advised that pursuant to Article XII of the State of New Jersey
           and Council of New Jersey State College Locals, AFT, AFL-CIO
           collective negotiation agreement, you are being assigned a non-teaching
           assignment effective September 3, 2019. Your assignment will be focused
           on research of literacy.

           You are directed to report to me at Townsend Hall, Room 129 on
           Tuesday, September 3, 2019 at 3:00 pm to receive you non-teaching
           assignment and related administrative directives.

           Thank you for your anticipated cooperation.

           33.     Upon information and belief, the decision to give Plaintiff a second non-

   teaching assignment was authorized by Defendant Farahi.

           34.     Plaintiff met with Defendant Toney on Sep. 3rd as directed. During the

   meeting, Toney explained that he would be providing Plaintiff with a list of weekly




                                              11
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 12 of 32 PageID: 12



   research assignments which she would be required to complete by Friday of every week

   and submit a written report summarizing her research.

           35.     On September 4, Plaintiff received an email from Toney’s office which

   stated, in relevant part

                   Please note aside from your non-teaching assignments
                   discussed with you yesterday, you are directed to sign-in
                   into this office daily, if you are out on any given day please
                   email me and cc Dr. Toney in advance. In conversation
                   during the meeting we informed you that medical
                   accommodations or extended medical leave would need to
                   be given to ... the Human Resource Office.

           The email listed weekly dates from 08/31/19 through 12/0719 for which

   assignments would be given. Attached to the email was a document titled “Fall 2019 non-

   teaching assignment Dr. Davida Schuman” which identified the assignments for the first

   four weeks. (Exhibit 4, attached) The first assignment stated:

           Write a five page paper analyzing the article below. Critique the
           approaches discussed, citing the latest literature on literacy using a
           minimum of 20 recent peer-reviewed scholarly articles that connect
           directly to the topic: Due on end of business, Friday, September 6.

           The New York Times: Reading Taught the Wrong Way
           https://nyti.ms/2AufnKw

           (Emphasis in the original.)

           Consequently, Plaintiff was being given three days to search for and select 20

   “recent peer-reviewed scholarly articles,” read the articles, write a five-page summary,

   and submit the report for Toney’s review. Toney was treating Plaintiff not as a

   professional peer with a Ph.D. and 50 years of college level teaching experience, but as

   the equivalent of an undergraduate student who was being required to perform research,

   write a report on the research, and submit the report for grading. In addition, Plaintiff,




                                                12
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 13 of 32 PageID: 13



   who suffers from arthritis and sciatica, was being required to walk across campus in order

   to sign in at Toney’s office, and walk back across campus to her office located in the

   university library, causing her extreme pain.

          36.     On September 4, Plaintiff sent Defendant Green a request that he provide

   her with a copy of the report written by Mrs. Riley which he had claimed was

   confidential and upon which he relied as a basis for giving Plaintiff a non-teaching

   assignment. Green replied by email on September 9 that he would respond to her request

   “in short order.”

          37.     On September 5, Plaintiff sent an email to Defendant Toney indicating

   that he had given her only three days to complete the first assignment that would take her

   at least seven days to complete. She requested an extension to complete the task by

   September 10, at 4 p.m.

          38.     Defendant Toney responded to Plaintiff’s request for an extension on

   September 5, saying

                  The assignment for week 1 was developed to be completed
                  on or by Friday, September 6. As discussed in our meeting
                  on September 3, you were assigned the same article during
                  the Spring 2019 term and are already familiar with the
                  content. Your request for an extension is denied.

          Toney’s assertion that Plaintiff had previously been given a similar assignment

   during her prior non-teaching assignment was erroneous. The prior assignment required

   that Plaintiff review syllabi of teacher preparation programs nationwide and locate the top

   10 syllabi in effective reading instruction. That assignment was vastly different from

   identifying 20 peer reviewed articles on the subject of effective methodologies for

   teaching reading.




                                               13
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 14 of 32 PageID: 14



           39.   On September 11, Plaintiff sent Defendant Toney an email attaching

                 5 articles that I have read and written about. I thought I had
                 20 articles to use but many of the articles are not germane
                 to the topic of Hanford’s NYT Opinion article. I have
                 spent an average of 10 hours a day since September 4 to
                 September 11 on the assignment you gave me on
                 September 3. I will continue with this assignment
                 tomorrow and Friday.

           40.   On September 13, Toney sent Plaintiff an email which stated, in relevant

   part:

                 Initially, please note that your assignments have been
                 designed to be completed well within the required
                 deadlines and are at the level of a typical graduate program.
                 As a specialist in literacy, my expectation is that you will
                 complete all assignments by the deadlines, if not earlier. As
                 a courtesy, I will excuse your late submission of the first
                 assignment even though you were assigned the same article
                 during Spring 2019 and were already familiar with the
                 contents.
                                                ...

                 My assessment of your submitted paper is as follows:

                 Your submission was approximately 1 ¼ pages, far below
                 the required five pages. Please be advised that, while I will
                 excuse this deviation from the express directive on this
                 occasion, it is my expectation that you will substantially
                 and/or fully comply with my directives moving forward.
                 Please be aware that future failures to follow my express
                 directives may result in the consideration of corrective
                 action as to your conduct.

                 Further, it is not a critique, as you were directed to
                 complete. Rather, your narrative is a perfunctory, poorly
                 organized summary of six articles, far below the
                 requirement of 20 recent peer-reviewed scholarly articles
                 that connect directly to the topic. Again, while I will excuse
                 this deviation from the express directive on this occasion, it
                 is my expectation that you will substantially and/or fully
                 comply with my directives moving forward. Please be
                 aware that future failures to follow my express directives
                 may result in the consideration of corrective action as to



                                              14
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 15 of 32 PageID: 15



                 your conduct.

                 Substantively, your narrative provides no insights with
                 regards to the veracity of whether reading is “taught the
                 wrong way” as asserted by the assigned article from The
                 New York Times. Of most concern is that your writing
                 indicates a fundamental lack of proficiency in basic
                 research methods. Your writing contains grammatical
                 errors. None of your citations conform to academic
                 standards as they lack information such as volume and page
                 number, and only two of the six articles are current. One of
                 your cited articles uses inconsistent publication dates. In
                 your text, you cite “Jeanne Chall (1967)”, then refer to it
                 under references as “Chall, J.S. (1996)”. Your submission
                 does not meet the basic student learning outcomes required
                 for all of our students in the course Research and
                 Technology, GE 2020.

                 Therefore, I am directing you to complete GE2020, offered
                 online, by Monday, October 14, 2019 (four weeks
                 instruction). For details to register, you can contact Mr.
                 Corey Vigdor, Acting Assoc. Dean, School of Online
                 Learning. I am also directing that you to visit [sic] our
                 Writing Center in the Nancy Thompson Learning
                 Commons to improve your writing skills. You must
                 complete these remedial assignments and resubmit the
                 Week 1 assignment on or by Monday, October 1, 2019
                 before returning to your assignment originally scheduled
                 for week 2, which will now be due Monday, October 28,
                 2019. Please be reminded that the original due date for the
                 week 2 assignment was set for today, September 13.


          41.    Upon information and belief, on or about September 13, the union filed a

   grievance with the University asserting that Defendant Green’s refusal to produce a copy

   of the document which he claimed was confidential, and upon which Plaintiff’s non-

   teaching assignment was based, violated Article XXIX of the CNA, which relates to the

   personnel files of the University’s employees, their contents, and what documents are

   required to be included in their personnel files and provided to the employee to whom the

   documents relate.



                                              15
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 16 of 32 PageID: 16



        42.   On September 14, Defendant Vigdor sent Plaintiff an email saying

              You have been enrolled in GE2026 Online. Your instructor
              for the course is Dr. Bridget Chapman. The course is
              located in Blackboard. To get there go to
              http://blackboard.kean.edu. Use your Kean email
              credentials to log in. This course will be located in the same
              area as your other courses but since you are enrolled as a
              student it will be towards the bottom of your list.

              The following are things you need to know:

              1.      This course is scheduled to be four weeks long.
              2.      There are eight units in the course therefore you are
              expected to cover two units in each week.
              3.      Each week is five days long. It begins on Monday
              and ends on Friday.
              4.      Units contain a variety of learning activities such as
              assignments, readings, quizzes, discussions, resources,
              etc.
              5.      The graded learning activities are always due by the
              end of the week.
              6.      Your initial responses to the units discussion boards
              are always due by the end of the second day of the week
              which are Tuesdays.
              7.      Since it is only you and Dr. Chapmen in the course
              the discussion requirements will be modified so that you
              only have to post your initial response and another response
              to Dr. Chapment [sic] for a total of two per unit. Since
              there are two units per week this means a total of four
              posts. Also for each unit you must post on two separate
              days.
              8.      You need to read all of the announcements when
              you enter the course.
              9.      You need to go through the Getting Started area
              which will lead you to the Kean Online Orientation Quiz
              which you need to pass in order to see the Units in the
              course. Part of this will include the downloading           of
              Respondus Lockdown Browser. Directions for this are in
              an announcement and in Getting Started.
              10.     Communication with Dr. Chapman cannot happen
              via email. All communications must remain in the course.
              On the main menu you will see a Message area. This
              functions just like email.
              11.     This course will become available to you on
              Monday September 16th.



                                           16
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 17 of 32 PageID: 17



          43.    On September 16, Plaintiff attempted to follow Defendant Vigdor’s

   instructions in order to access the Blackboard computer program. She had difficulty in

   doing so and emailed Vigdor, indicating she was having difficulty and asked him to

   clarify the instructions he had provided her. Vigdor responded to her email saying

   “[t]hank you for reaching out. Please be advised that you should direct any inquiries you

   have to Dr. Toney. Thank you and best of success in the academic year.” Plaintiff replied

   “[t]he problem is that the instructions on Blackboard are unclear. I thought that you

   would be able to explain them to me.”

          44.    Plaintiff continued to have difficulty trying to utilize the Blackboard

   program. She sought assistance from students nearby, without success, and was unable to

   complete the assignments referenced in Defendant Vigdor’s September 14 email.

          45.    On September 19, Defendant Chapman sent Plaintiff an email saying:

                 I have been checking the course and notice that you have
                 not responded to any of the discussions for Units 1 and 2.
                 You have also not submitted any assignments. The first two
                 units come to an end on Sunday. Discussion posts cannot
                 be accepted after the units have ended. Late work can be
                 accepted according to the Course Due Dates link inside of
                 Course information area on the main menu. I will be
                 grading the Unit 1 and 2 work early next week. Please let
                 me know if you need any assistance.

          46.    The next day, September 20, Chapman sent Plaintiff another email saying:

                 As a follow up to my previous message, it has just come to
                 my attention that all units in this course end on Fridays,
                 therefore, you should post all work today. If you can’t get
                 the work completed by the end of the day today, I will
                 extend the due dates until Sunday for these first two units.
                 Please submit all work for Units 1 and 2 on or before this
                 Sunday 9/22.

          47.    As of September 23, Defendant Green, who had indicated in his email of




                                              17
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 18 of 32 PageID: 18



   September 9 that he would respond “in short order” to Plaintiff’s request for a copy of

   Mrs. Riley’s report, which he claimed was confidential and the basis upon which she was

   being given the non-teaching assignment, had not responded as promised. On September

   23, Plaintiff accordingly sent Defendant Green an email demanding that he produce the

   report:

                   On Sept. 4, 2019 I sent you a request for a copy of the
                   document which you referred to in a prior email to me as a
                   confidential document and with respect to which you
                   requested that I waive confidentiality and grant Kean
                   University a release for its use. I refused.

                   On Sept. 9, you sent me an email acknowledging receipt of
                   my request and indicating that you would respond “in short
                   order”. As of today, Sept. 23, I have received neither a
                   copy of the document in question, nor your response
                   regarding whether you would, or would not, provide me
                   with a copy of the document.

                   I am entitled to be provided a copy of the document in
                   question, both under the terms of the CBA, Article XXIX,
                   as well as under New Jersey law.

                   I have up to now been civil in my request that you provide
                   me with a copy of the document, to which I am entitled by
                   law. I am now demanding that you provide me with a copy
                   of the document immediately.

             48.   Defendant Green responded the same day saying:

                   Please be advised that, as has been communicated to your
                   Union, the request[ed] documents related to the
                   confidential Affirmative Action training remains under
                   review. The University’s position regarding whether you
                   are entitled to any documents, to the extent they exist,
                   pursuant to the contract has been relayed to Mr. Muraskin.
                   If you wish to supply me with any non-contractual basis
                   that entitled you to any such documents, I am happy to
                   review.

                   Please be guided accordingly.




                                              18
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 19 of 32 PageID: 19



           (Emphasis supplied.)

           49.        On September 24, Plaintiff arranged to see her personnel file. Her

   personnel file did not contain Mrs. Riley’s report, nor did it contain any document which

   could be characterized as confidential or which related to the diversity training she had

   participated in.

           50.        Thereafter, on September 27 Plaintiff emailed Defendant Toney saying:

                      Since Saturday, Sept. 14, when I received an email from
                      Dr. Vigdor and a copy was sent to you, informing me that I
                      was enrolled in GE2026 online, I have had difficulty
                      fulfilling the assignments. On Sunday, Sept. 15, I received
                      an email from Professor Chapman with instructions as to
                      How to Download and Use Respondus Lockdown Browser.
                      On Monday, Sept. 16 I began with Steps to Getting Started
                      and I proceeded to Download Respondus Lockdown
                      Brower but it was difficult to download the browser. I
                      wrote to Dr. Vigdor on Sept. 16 requesting his assistance
                      because I found the directions on Blackboard unclear. On
                      Sept. 17 he replied at 3:14 A.M. that I was to “reach out to
                      Bridget Chapman who is the instructor in the course for any
                      clarifications within the course.” I could not find how to
                      “reach out” to Professor Chapman. I called OCIS and a
                      technician came to my office and told me that I should call
                      Vanessa Avila since she was the person who assists faculty
                      and students with Blackboard. On Wednesday, Sept. 18,
                      Ms. Avila met with me in my office and helped me
                      download the browser. She showed me how to navigate the
                      various items on the Blackboard screen. I read the Online
                      Student Orientation and Quiz instructions, but was unable
                      to indicate my answers to the questions. I finally figured
                      out how to take the test, but since I had to obtain 100%
                      correct, it took me three attempts to get the items all
                      correct. I sent the results of the Quiz to My Grades for
                      Professor Chapman to view on Sept. 17. She replied on
                      Sept. 18 and wrote: Good luck with Unit 1 and let me know
                      if you have questions. I proceeded to Unit 1: What is
                      Research? I read the material and the reference to the
                      Custom Bundle: Kean University, (2015). I purchased the
                      book at the Kean University Bookstore Wednesday
                      evening. I began reading the first chapter on Thursday but
                      the font was so small that I had difficulty reading the



                                                  19
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 20 of 32 PageID: 20



              chapter. I was able to complete reading the first 10 pages
              and expected to complete the chapter on Friday, Sept. 20. I
              researched purchasing a magnifier so I could read the
              chapters but have not found where to buy one as yet. I will
              call the organization for the blind in New York City on
              Wednesday to inquire where I may purchase this device. I
              did not finish reading Chapter 18 which was also assigned.
              On Tuesday, Sept. 24, Professor Chapman wrote that she
              has graded me according to course guidelines for Units 1
              and 2. When I looked under Messages there was no grade
              and I also looked under My Grades and found no grade. I
              concluded she graded me 0. Today, Friday, Sept. 27 I was
              to complete Units 3 and 4. I have not done so because I do
              not understand what I am to do. She wants me to write on
              the Message board if I have questions. I have many
              questions that cannot be answered by my writing them on
              the Message board. I will be getting someone to help me on
              Wednesday, Oct. 2 when I return after Rosh Hashanah.

              I have spent hours struggling to figure out what I am to do.
              I have found the process frustrating and confusing.

        51.   Defendant Toney replied to Plaintiff’s email on October 2 saying:

              Please be advised that I have been informed that you did
              not complete any assignments in GE 2020 [sic] as of
              September 24th and have achieved a grade of zero in you
              required assignments. I have reviewed you explanations for
              your inability to complete your research assignments and
              find them unconvincing. I am equally unmoved by your
              refusal to communicate as directed via the message board
              for your online course.

              As a courtesy, and in lieu of a formal corrective and/or
              disciplinary action, this e-mail serves as an informal
              counseling regarding your unsatisfactory job performance
              as it relates to your assignments. Specifically, the failure of
              a Professor of your rank to complete a single assignment of
              work that can, with moderate effort, be completed or
              substantially completed by college freshmen is
              unacceptable and will not be tolerated moving forward.

              Please be advised that I am moving your deadlines one
              week to adjust for your failure to perform any work,
              achieving a grade of zero and refusing to request assistance
              within the framework provided to you. Please be advised



                                            20
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 21 of 32 PageID: 21



                  that any further unsatisfactory job performance may result
                  in formal corrective action and/or disciplinary referral.

                  I look forward to reviewing your completed assignments
                  within the time frames provided.

           (Emphasis supplied.)

          52.     On October 4, Defendant Green emailed to the union a “tentative

   decision” regarding the union’s grievance relating to Green’s use of a confidential

   document as the basis for giving Plaintiff a non-teaching assignment, a document which

   he refused to provide either to Plaintiff or the union. Defendant Green denied the

   grievance, contending that the conduct in question did not violate Article XXIX of the

   CNA. Plaintiff has requested that the union take the grievance to arbitration and is

   awaiting the union’s decision in that regard.

          53.     At 9:46 a.m. on October 11, Defendant Chapman sent Plaintiff an email

   saying “I have just graded Units 5 & 6 for this course with a zero for all assignments.

   You have not submitted any work for the course to date. According to the calendar for

   the course, all work for the last two units 7 & 8 are due today. Due to the holiday earlier

   in the week, I can extend the deadline for those assignments related to Units 7 & 8 until

   next Wednesday 10/16. Please reach out t me if you have questions.”

          At 11:56 a.m. the same day, Defendant Chapman sent Plaintiff a second email,

   saying “[g]iven that you have not yet completed any work for the course and that there

   were the religious holidays this week, I can extend the deadline for submission of

   materials to Wednesday Oct. 23. Please feel free to contact me if you have any

   questions.”

          54.     On October 17, Plaintiff responded to Defendant Chapman saying:




                                               21
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 22 of 32 PageID: 22



              I am responding to your emails dated October 11, 2019.

              I have been sick with fever, bronchitis and sciatica in my
              right hip and throughout the right side of my body. I am
              under two doctors’ care; one is my family physician and the
              other is my orthopedic surgeon. I had an appointment on
              Tuesday, October 15 at the Hospital for Special Surgery in
              New York City for an injection in my right hip. I have
              documentation from both physicians and the letters have
              been presented to Ms. Yrelyes Tipanes in Human
              Resources as well as to Dr. Toney via his secretary, Judy
              Pena. Unfortunately, I am in pain and am waiting to hear
              from my doctor at the Hospital for Special Surgery.

              I have been summoned to serve as a Juror in Kings County
              Supreme Court, 320 Jay Street, Brooklyn, NY on
              Wednesday, October 23, 2019 at 8:30 AM. The instructions
              stated that I must call the Court after 5 PM the evening
              before to receive updated instructions on whether t report
              on October 23.

              I will do the best that I can to complete the assignments for
              Units 7 and 8, but it will require that I forego celebrating a
              Jewish holiday [Sukkot] which began on Sunday, October
              13 at sundown and ends on Tuesday, October 22.

        55.   On October 19, Defendant Toney sent an email to Plaintiff saying:

              I am following up on my previous 3-mail to you dated
              October 2, 2019. Please be advised that I have been
              informed that you continue to have not completed any of
              your assignments as of October 18th and have achieved a
              score of zero in your required assignments for GE 2020
              [sic]. As I have advised, a continuation of this conduct
              would result in additional follow-up and you will be
              receiving corrective action regarding same in short order.

              Please be advised that I am moving your deadlines to adjust
              for your failure to perform any work, achieving grade of
              zero and refusing to request assistance within the
              framework provided to you and your assignments are now
              due November 1. The original deadline was October 14 to
              allow four weeks of instruction to complete GE 2020 [sic].
              As a reminder, you were directed on September 13 to visit
              our Writing Center in the Nancy Thompson Learning
              Commons to improve your writing skills. Please be advised



                                           22
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 23 of 32 PageID: 23



                 that continued unsatisfactory job performance will result in
                 additional formal corrective action and/or disciplinary
                 referral. I look forward to reviewing your completed
                 assignments within the time frames provided. As discussed,
                 research on literacy is an important contribution to aid
                 planning of our education curriculum.

                 Going forward you will be recording your time via our
                 electronic system Kronos. Please report directly to Human
                 Resources at 9:30am on Monday, October 21 and ask to
                 speak to Linnette Guardamino as she will provide you with
                 the necessary directions for this timekeeping process. You
                 will not need to sign in on Monday morning if you comply
                 with this directive.

                 Thank you in advance for your cooperation.

          56.    Then on October 20, Plaintiff emailed Defendant Toney saying:

                 I have read your email dated Saturday, Oct. 19, 2019. I
                 cannot meet with Linnette Guardamino at 9:30am on
                 Monday, Oct. 20 at Hume Resources because I must attend
                 Services at my Synagogue for Yiskor [memorial prayer
                 service for deceased relatives] which begins at 10:00am. I
                 will drive to Kean University when the service is
                 completed and go to Human Resources.

          Plaintiff accordingly met with Ms. Guardamino at noon that day.

          57.    On October 28, Plaintiff received an email from Defendant Chapman

   informing her that Chapman was giving her a failing grade for the GE2026 course.

          58.    Thereafter, on November 8, Plaintiff received an email from the Office of

   the Provost directing her to appear at the Provost’s office on Tuesday November 12. As

   directed, Plaintiff met with Defendant Toney who directed Plaintiff to undergo

   “counseling” relating to her performance on the imposed make-work research projects of

   her non-teaching assignment. Two days later, Defendant Toney sent a follow-up email to

   Plaintiff purporting to summarize the November 12 meeting and attempting to justify the




                                             23
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 24 of 32 PageID: 24



   imposed assignments as representing “an important contribution that will guide us to

   provide the best service possible for our students” saying:

                   This is a follow up after the meeting in my office on
                   November 12 to discuss your Counseling Memo regarding
                   failure to complete your non-teaching assignments. I am
                   directing you to visit the Writing Center in the Learning
                   Commons to improve your writing skills by November 18.
                   Please note that you were originally directed to do so on
                   September 13. You were also directed on September 13 to
                   resubmit your paper for Assignment I by October 21, but
                   failed to do so. I am now directing you to resubmit your
                   paper for Assignment I after visiting the Writing Center, by
                   November 22.

                   We also discussed that you did not complete any
                   assignments in GE2020, receiving a score of 0. With your
                   previous deadline extensions, you were directed to
                   complete this course by the original deadline of October 14,
                   to allow four weeks of instruction to complete GE 2020. I
                   then extended your deadline to November 1. I am now
                   granting you the opportunity to complete this course by
                   starting over, with another deadline extension due
                   December 16, to allow at least another four weeks of
                   instruction. I remind you that completion of this course is
                   critical to improve your research skills.

                   As discussed, a thoughtful analysis of the literature on
                   literacy is an important contribution that will guide us to
                   provide the best service possible for our students. Your
                   background and analysis of the current literature can serve
                   as a contribution towards this goal. Thank you in advance
                   for your anticipated cooperation.

           59.     All of the actions by Defendants hereinbefore set forth arose out an

   alleged violation of an unconstitutional state policy by Plaintiff and in violation of

   Plaintiff’s procedural and substantive due process rights.          Any other attempted

   justification is pure pretext.




                                               24
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 25 of 32 PageID: 25



                                     CAUSES OF ACTION

                                             COUNT I

         VIOLATION OF THE FIRST AMENDMENT UNDER 42 U.S.C. § 1983

           60.     Plaintiff incorporates herein each and every of the prior averments as if

   fully stated herein.

           61.     The free speech provision of the 1st Amendment of the United States

   Constitution applies to the States pursuant to the 14th Amendment.

           62.     Plaintiff is accordingly entitled to the protection of her 1st Amendment

   right to freedom of speech pursuant to 42 U.S.C. § 1983, which states, in relevant part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of Columbia,
           subjects, or causes to be subjected, any citizen of the United States or
           other person within the jurisdiction thereof to the deprivation of any rights,
           privileges, or immunities secured by the Constitution and laws, shall be
           liable to the party injured in an action at law, suit in equity, or other proper
           proceeding for redress.

           63.     The following factors indicate that Kean does not enjoy 11th Amendment

   immunity from being sued in federal court: (1) The State of New Jersey would not be

   required to pay a judgment in the event Plaintiff prevails on any of her claims against

   Kean; (2). Kean retains the right to independently incorporate, N.J.S.A § 18A:64-6(a); (3)

   Kean, pursuant to statute, enjoys a degree of autonomy not enjoyed by other state

   agencies, N.J.S.A. 18A:3B-27; and (4), the Higher Education Restructuring Act of 1994,

   N.J.S.A. 18A:3B-2, et seq., has significantly increased the authority that Kean’s

   governing board exercises, thereby providing the University with substantially greater

   autonomy than other State agencies. See, generally, Fitchik v. New Jersey Transit Rail

   Operations, 873 F.2d 655, 659 (3rd Cir. 1989); Ventura v. Montclair State Univ., 2011




                                                 25
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 26 of 32 PageID: 26



   WL6339656, *6 (D.N.J. 2011).

          64.     Since Kean does not enjoy 11th Amendment immunity as an alter ego of

   the State of New Jersey, it qualifies as a “person” under 42 U.S.C. §1983. See Fuchillav.

   Layman, 109 N.J. 319 (N.J. 1988).

          65.     Each of the individually named Defendants, and in particular Defendants

   Farahi, Green and Toney, have final policy making authority which renders Kean liable

   for their decisions and conduct. See Pembauer v. City of Cincinnati, 475 U.S. 469 (1986).

          66.     The Policy is facially unconstitutional for three reasons: (1) it is neither

   content nor viewpoint neutral; (2) many of its provisions are unconstitutionally vague; (3)

   many of its provisions are unconstitutionally overbroad. The Policy is so permeated with

   unconstitutional provisions that it is unconstitutional in its entirety and unenforceable.

          67.     The unconstitutionality of the Policy was clearly established by numerous

   legal precedents many years before the events giving rise to this lawsuit occurred. See,

   e.g., R.A.V. v. St. Paul, 505 U.S. 377 (1992); Baggett v. Bullitt, 377 U.S. 360 (1964);

   Broadrick v. Oklahoma, 413 U.S. 601 (1973); Dejohn v. Temple Univ., 537 F.3d 301 (3d

   Cir. 2008); Sypniewski v. Warren Hills Regional Bd., 307 F.3d 243 (3d Cir. 2002); Saxe

   v. State College Area School District, 240 F.3d 200 (3d Cir. 2001); State v. Vawter, 136

   N.J. 56 (1994).

          68.     Since the Policy is unconstitutional, Plaintiff may not be deemed to have

   violated the Policy with respect to any of the alleged conduct she was accused of. A

   public employee cannot be held to have violated an unconstitutional statute, ordinance,

   regulation or policy.

          69.     Through their actions and conduct, as hereinbefore set forth, defendants,




                                                26
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 27 of 32 PageID: 27



   individually and collectively acting under color of state law, intended to, and did in fact,

   violate and deprive Plaintiff of her rights under the 1st amendment and in violation of 42

   U.S.C. § 1983.and are liable to Plaintiff for consequential damages.

           WHEREFORE, Plaintiff demands judgment against defendants individually,

   jointly, severally and in the alternative for injunctive relief, compensatory damages plus

   interest, attorney’s fees and costs and such other relief which may be available under

   state or federal law or the court deems equitable and just.

                                            COUNT II

       VIOLATION OF PLAINTIFF’S PROCEDURAL DUE PROCESS RIGHTS
          UNDER 42 U.S.C. § 1983, AS ENTAILED BY THE FOURTEENTH
                                  AMENDMENT

           70.     Plaintiff incorporates herein each and every of the prior averments as if

   fully stated herein.

           71.     Since Plaintiff is a tenured professor, she has property and liberty interests

   that are protected under the 14th Amendment from infringement without procedural due

   process. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985); Memphis

   Community Sch. Dist. v. Stachura, 477 U.S. 299 (1986).

           72.     The linchpins of procedural due process are notice and the opportunity to

   be heard at a meaningful time, and in a meaningful manner. Mullane v. Central Hanover

   Tr. Co., 339 U.S. 306 (1950).

           73.     While Plaintiff is being paid her full salary during her non-teaching

   assignment, since she is not teaching any classes, the assignment deprives her of

   opportunities for scholarship and advancement which would increase her income, as well

   as the opportunity to apply for other teaching assignments which she regularly conducted




                                                27
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 28 of 32 PageID: 28



   during the summer for additional income. The non-teaching assignment has consequently

   had a negative impact on her future income and therefore on her property interests.

          74.     Defendant Green’s refusal to provide Plaintiff with the document he

   claims has warranted her being given a non-teaching assignment has deprived her of

   notice of what exactly she is being accused of that justifies the non-teaching assignment.

          75.     In addition, Plaintiff has been denied an opportunity to be heard, since she

   was never provided the opportunity for a hearing to defend herself, against a charge the

   nature of which she has never been told. Nor can Kean defend itself based on the

   provision in the CNA relating to its authority to issue a non-teaching assignment, since

   the provision does not provide for a hearing. The grievance procedure does not provide

   for a hearing and is not a substitute for Plaintiff’s due process rights. Neither Kean nor

   the union has the right to abrogate Plaintiff’s due process rights.

          76.     The University has consequently infringed on Plaintiff’s property interest

   without affording her procedural due process, violating the 14th Amendment.

          77.     The non-teaching assignment has required Plaintiff to work beneath her

   status as a tenured professor with a Ph.D. and has stigmatized her standing in the

   academic community, converting her from a teaching professor to the equivalent of

   student intern performing research projects and taking tests in the GE2026 course, to be

   reviewed and graded by Defendants Toney and Chapman.

          78.     Through their actions and conduct, as hereinbefore set forth, defendants,

   individually and collectively acting under color of state law, intended to, and did in fact,

   violate and deprive Plaintiff of her liberty interests under the 14th amendment without

   procedural due process in violation of 42 U.S.C. § 1983.and are liable to Plaintiff for




                                                28
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 29 of 32 PageID: 29



   consequential damages.

           WHEREFORE, Plaintiff demands judgment against defendants individually,

   jointly, severally and in the alternative for injunctive relief, compensatory damages plus

   interest, attorney’s fees and costs and such other relief which may be available under

   state or federal law or the court deems equitable and just.

                                          COUNT III

       VIOLATION OF PLAINTIFF’S SUBSTANTIVE DUE PROCESS RIGHTS
          UNDER 42 U.S.C. § 1983, AS ENTAILED BY THE FOURTEENTH
                                  AMENDMENT

           79.     Plaintiff incorporates herein each and every of the prior averments as if

   fully stated herein.

           80.     The non-teaching assignment(s) was/were imposed on Plaintiff after the

   previously imposed disciplinary actions for her purported violations of the Policy had

   been completed, and without an allegation that she had committed another violation of

   the Policy or any other infraction.

           81.     Kean’s conduct in giving Plaintiff a stigmatizing non-teaching assignment

   without explanation, without divulging the contents of the confidential document which

   Defendant Green has refused to produce, and without affording Plaintiff her procedural

   due process rights, was arbitrary and capricious, and thereby violated Plaintiff’s

   substantive due process rights, and must be rescinded as unconstitutional.

           82.     Through their actions and conduct, as hereinbefore set forth, defendants,

   individually and collectively acting under color of state law, intended to, and did in fact,

   violate and deprive Plaintiff of her substantive due process rights under the 14th

   amendment in violation of 42 U.S.C. § 1983.and are liable to Plaintiff for consequential




                                                29
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 30 of 32 PageID: 30



   damages.

           WHEREFORE, Plaintiff demands judgment against defendants individually,

   jointly, severally and in the alternative for injunctive relief, compensatory damages plus

   interest, attorney’s fees and costs and such other relief which may be available under

   state or federal law or the court deems equitable and just.

                                           COUNT IV

     VIOLATION OF PLAINTIFF’S PROCEDURAL DUE PROCESS RIGHTS
   UNDER THE FOURTEENTH AMENDMENT BY FAILING TO COMPLY WITH
     THE REQUIREMENTS OF THE NEW JERSEY TEACHER TENURE ACT

           83.     Plaintiff incorporates herein each and every of the prior averments as if

   fully stated herein.

           84.     Under the 14th Amendment, property rights and the process which is due

   in the event of infringement on a public employee’s property rights, are defined by state

   law. Loudermill, supra.

           85.     In New Jersey, a tenured professor’s property rights and the process which

   is due in the event such property rights are infringed on are defined under the New Jersey

   Teacher Tenure Act, N.J.S.A. 18A:6-10, et seq.

           86.     The New Jersey Teacher Tenure Act states, in relevant part, N.J.S. 18A:6-

   18:

           No professor, associate professor, assistant professor, instructor,
           supervisor, registrar, teacher or other persons employed in a teaching
           capacity, in any State college, county college or industrial school who is
           under tenure during good behavior and efficiency shall be dismissed or
           subject to reduction of salary, except for inefficiency, incapacity, conduct
           unbecoming a teacher or other cause. Written charge of the cause or
           causes preferred against an individual shall be signed by the person or
           persons making the same and filed with the board of trustees of said
           college or school. Upon determination that the matter is a contested case,
           the board shall assign the matter of hearing and initial decision to the



                                                30
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 31 of 32 PageID: 31



          Office of Administrative Law. A final decision shall be rendered by the
          full board of trustees. The person charged may be represented by counsel
          at all times and have compulsory process to compel the attendance of
          witnesses to testify therein, as provided by law. Contested case hearings
          shall be conducted under rules and regulations established pursuant to the
          “Administrative Procedure Act[.]”

          (Emphasis supplied.)

          87.     The non-teaching assignment, whereby Plaintiff was consigned to

   performing the functions of a student, performing research assignments and writing

   summaries of her research, to be reviewed and graded by Toney, and being required to

   take the online course GE2026, during which she was required to read material and take

   tests by specified deadlines, to be graded by Chapman, constituted a dismissal from her

   position as a tenured teaching professor at Kean.

          88.     There was no evidence that during her prior non-teaching assignment

   during the Spring, 2019 term, Plaintiff had engaged in any conduct which demonstrated

   inefficiency, incapacity, conduct unbecoming a teacher or any other cause which would

   justify her dismissal from her status as a teaching professor.

          89.     The non-teaching assignment was imposed without the filing of any

   charges with Kean’s Board of Trustees, and without any hearing before the Office of

   Administrative Law, thereby violating the provisions of the Teacher Tenure Act and in

   turn violating Plaintiff;s right to procedural due process under the 14th Amendment.

          90.     Through their actions and conduct, as hereinbefore set forth, defendants,

   individually and collectively acting under color of state law, intended to, and did in fact,

   violate and deprive Plaintiff of her rights and property interests under the Teacher Tenure

   Act in violation of both the Tenure Act and 42 U.S.C. § 1983.and are liable to Plaintiff

   for consequential damages.



                                                31
Case 2:19-cv-20413-WJM-MF Document 1 Filed 11/18/19 Page 32 of 32 PageID: 32



          WHEREFORE, Plaintiff demands judgment against defendants individually,

   jointly, severally and in the alternative for injunctive relief, compensatory damages plus

   interest, attorney’s fees and costs and such other relief which may be available under

   state or federal law or the court deems equitable and just.


   DATED: November 15, 2019                              WILLIAMS CEDAR LLC

                                                 By:     ______/s/_Kevin Haverty_________
                                                         KEVIN HAVERTY
                                                         8 Kings Highway West, Suite B
                                                         Haddonfield, NJ 08033
                                                         (856) 470-9777 (Tel)
                                                         (888) 311-4899 (Fax)
                                                         Khaverty@williamscedar.com
                                                         Attorney for Plaintiff

                                       JURY DEMAND

          Plaintiff hereby demands trial by jury for all issues so triable.

   DATED: November 15, 2019                              WILLIAMS CEDAR LLC

                                                 By:     ______/s/_Kevin Haverty_________
                                                         KEVIN HAVERTY
                                                         8 Kings Highway West, Suite B
                                                         Haddonfield, NJ 08033
                                                         (856) 470-9777 (Tel)
                                                         (888) 311-4899 (Fax)
                                                         Khaverty@williamscedar.com
                                                         Attorney for Plaintiff




                                                32
